IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


GAVCO MATERIALS, INC.,                      : No. 369 WAL 2016
                                            :
                   Petitioner               :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
             v.                             :
                                            :
                                            :
BRAYMAN CONSTRUCTION                        :
CORPORATION,                                :
                                            :
                   Respondent               :


                                       ORDER



PER CURIAM

     AND NOW, this 10th day of February, 2017, the Petition for Allowance of Appeal

is DENIED.

     Justice Mundy did not participate in the consideration or decision of this matter.